Citation Nr: 0719376	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-34 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected 
bilateral pes planus.  

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 2001 to 
September 2002.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In April 2006, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  During that hearing, the veteran indicated 
that additional VA treatment records had not yet been 
associated with the claims file and that he waived RO 
consideration of these records.  These records have since 
been associated with the claims file.  Therefore, the Board 
will adjudicate his claim for service connection for a 
bilateral knee disorder with consideration of all evidence of 
record.  See 38 C.F.R. § 20.1304(c) (2006).  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent evidence of record shows 
that the veteran does not have a current disability of either 
knee.  




CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of a letters dated 
in September 2004,  October 2004, December 2004, and June 
2005.  In the letters, the veteran was informed of the 
requirements of a successful service connection claim, and of 
his and VA's respective duties in obtaining evidence.  He was 
asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  The content of 
the notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  In a June 2006 letter, the 
veteran was also provided notice regarding assignment of 
disability ratings and effective dates.  

Although VCAA notice did not precede the initial adjudication 
by the RO, the veteran has not been prejudiced by this timing 
error.  Since the notice letters, the veteran has had the 
opportunity to participate effectively in the processing of 
his appeal, as he has had sufficient time to submit 
additional evidence and argument in support of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  
In statements dated in December 2004 and February 2006, the 
veteran and his representative, respectively, did submit 
additional argument.  In April 2006, the veteran presented 
additional argument by his testimony before the undersigned.  
Additional evidence was obtained in the form of VA outpatient 
treatment records, received in April 2006.  Additional 
process was afforded the veteran by issuance of a statement 
of the case in August 2005.  Furthermore, no prejudice can 
result to the veteran as a result of the timing of notice 
regarding assignment of effective dates and disability 
ratings.  In this regard, as the Board is denying his claim, 
any questions as to these downstream elements are moot.  

Service medical records are associated with the claims file, 
as are records and reports from VA health treatment 
providers.  The veteran has not requested VA assistance in 
obtaining any other evidence.  Appropriate examinations were 
afforded the veteran in January 2003 and March 2004.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (2006); 38 C.F.R. § 3.303(a) 
(2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2006).  Similarly, any increase 
in severity of a non-service connected disease or injury that 
is proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service connected disease or injury is said 
to have been aggravated by the service connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2006).  Additionally, the Board notes that 38 C.F.R. 
§ 3.310, the regulation which governs claims for secondary 
service connection, has been amended recently.  The intended 
effect of this amendment is to conform VA regulations to the 
Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) 
(to be codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran contends that he suffers from bilateral knee 
disorder as the result of an altered gait caused by his 
service-connected bilateral pes planus.  A claim for direct 
service connection is also discernable from the record as a 
report of VA medical examination, dated in January 2003, 
shows that the veteran reported suffering from knee pain 
during service.  

Regardless of theory of entitlement, a necessary element of 
any service connection claim is that the veteran currently 
has the claimed disability.  See 38 U.S.C.A. § 1110.  In this 
case, the veteran's claim fails because the preponderance of 
competent evidence of record shows that, for the purposes of 
VA benefits, the veteran does not currently have a disability 
of either knee.  

Service medical records are absent for any complaint of knee 
symptoms.  Post-service, in January 2003, the veteran 
underwent VA examination of knees.  The examiner observed 
that the veteran limped as the result of a plastic splint he 
wore on his right foot.  The veteran reported that his 
"knee" goes numb if he stands for more than 20 minutes.  
Physical examination revealed full range of motion of both 
knees, stable ligaments, and negative McMurray's test.  X-
rays of the veteran's knees showed mild narrowing of the 
joint space, no acute fractures or dislocations, and no joint 
effusion.  The examiner diagnosed the veteran with bilateral 
knee sprains.  

VA clinic notes report the veteran's complaints of pain 
radiating upward the length of his leg from his flat feet.  
In a March 2004 clinic note, a VA podiatrist commented that 
it was likely that his gait pattern had changed due to his 
pes planus and this could easily have caused issues with this 
knees, hip, or lower back.  

In March 2004, the veteran again underwent VA examination of 
his knees.  The veteran reported his belief that he suffered 
from knee difficulties because of pains arising from plantar 
fasciitis.  Examination of his knees revealed no 
abnormalities.  Flexion was normal to 135 degrees, all 
diagnostic tests were normal, and there were no local 
findings.  This examiner provided a diagnosis that the 
veteran's reported knee pain was attributable to his feet 
condition, but there was no primary difficulty with his 
knees.  

After reviewing all the evidence of record, the Board finds 
that while the veteran may experience knee pain, he does not 
suffer from disability of either knee for VA purposes and is 
already compensated for pain resulting from his service-
connected pes planus, whether that pain is experienced in his 
feet or his knees.  

Pain is not, by itself, a disability for VA compensation 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  Here, while the veteran's knee pain has been 
attributed to an underlying pathology, bilateral pes planus, 
there is no pathology of his knees to support a finding of a 
knee disability.  He is already compensated for his pes 
planus as he has been granted service connection for this 
disability and assigned a 10 percent rating effective since 
his separation from active service.  

In deciding a claim, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994);  Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

The Board has considered the January 2003 examiner's finding 
of bilateral knee sprains.  However, the March 2004 
examiner's finding of no difficulty of the veteran's knees is 
compelling evidence that any previous sprain was of only a 
transitory nature and not a disability.  While a practitioner 
commented, in the March 2004 VA outpatient notes, that knee 
problems could result from an abnormal gait problem, this 
comment does not state that the veteran has a current knee 
disability, but rather merely speculates that his abnormal 
gait could give rise to additional medical difficulties.  As 
to the veteran's statements regarding a knee disability, as a 
layperson he is not competent to render a medical diagnosis.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").evidence of the etiology of a medical 
condition.  

For the reasons stated above, the Board finds that the 
preponderance of competent evidence of record demonstrates 
that the veteran has no current disorder of either knee.  In 
the absence of proof of a present disability there can be no 
valid claim for service connection.  Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran's claim for service connection 
for a bilateral knee disability must be denied because the 
first essential criterion for the grant of service 
connection, competent evidence of the disability for which 
service connection is sought, has not been met.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  Id.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for a bilatarel knee 
disorder, to include as secondary to service-connected 
bilateral pes planus, is denied




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

While the veteran has undergone two VA examinations of his 
spine, the medical evidence obtained from these examinations 
is conflicting and incomplete.  Service medical records show 
that the veteran complained of back pain in January 2002 and 
was diagnosed with thoracic back strain.  In May 2002, he 
complained of leg numbness and low back pain.  After service, 
following a January 2003 VA examination, the veteran was 
diagnosed with chronic low back strain.  A report of x-rays 
of the veteran's back contained several findings but these 
findings were not commented upon by the examiner.  In March 
2004, the veteran again underwent VA examination of his back.  
Upon physical examination, this examiner found no evidence of 
a low back disability and attributed the veteran's low back 
pain to his service connected pes planus.  Therefore, the 
veteran apparently had low back pain with no demonstrated 
pathology of the back.  However, the March 2004 examination 
report indicated that x-rays of the veteran's lower back were 
ordered.  There is no evidence that these x-rays were ever 
obtained, and consequently, no evidence that these indicated 
diagnostic tests were considered as to pathology underlying 
the veteran's low back pain.  An additional VA examination is 
thus necessary in order to make a decision on his claim.  See 
38 U.S.C.A. § 5103A.  

On remand, the veteran should be afforded another VA 
examination of his spine, with performance of all indicated 
diagnostic tests, including x-rays.  The examiner must review 
the veteran's claims file prior to the examination, and 
render an opinion as to whether the veteran suffers from a 
disability of the spine, any underlying pathology of the 
spine giving rise to his lower back pain, and whether such is 
etiologically related to his service connected pes planus or 
his complaints of back pain during service.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not 
already of record and associate such with 
the claims file. 

2.  Then, schedule the veteran for a VA 
orthopedic examination of his 
thoracolumbar spine.  All indicated 
diagnostic tests, including x-rays, are to 
be conducted.  A copy of this remand and 
of the veteran's claims file must be 
provided to the examiner prior to the 
examination and reviewed by the examiner 
prior to the examination, and the examiner 
must state whether the claims file was 
reviewed.

The examiner is asked to state whether the 
veteran suffers from a disorder of the 
thoracolumbar spine.

The examiner is asked to state whether it 
is as likely as not (a 50 percent or 
greater probability) that any diagnosed 
disorder of the veteran's thoracolumbar 
spine had its onset during active service 
or is related to any in-service disease or 
injury.

The examiner is asked to state whether it 
is as likely as not (a 50 percent or 
greater probability) that any diagnosed 
disorder of the veteran's thoracolumbar 
spine was either (a) caused by or (b) 
aggravated by the veteran's pes planus.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale and must be rendered following 
completion of and taking into 
consideration any indicated diagnostic 
tests.  

3.  After insuring that the above 
development is complete, readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, he and his representative 
must be furnished a supplemental statement 
of the case and afforded an appropriate 
period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


